Stephens, J.
1. Where the defendant denies any indebtedness whatsoever to the plaintiff, but in his plea makes a tender of part of the amount sued for, in full satisfaction of the plaintiff’s claim, which tender is full *178and complete and measures up to all the requirements of a tender properly made, the tender is an admission of liability to the plaintiff by the defendant of the amount tendered; and a verdict finding for the defendant generally, and a judgment for the defendant accordingly, are unsupported by the evidence and contrary to law. See 29 R. C. L. 650; 28 Am. & Eng. Ency. Law, 15.
Decided February 10, 1922.
Action on contract; from Ben Hill superior court — Judge Gower. February.il, 1921.
Eldridge Cutis, for plaintiff.
F. M. Powers, for defendant.
2. No other error of law appears.
3. The trial judge erred in overruling the plaintiff’s motion for a new trial.

Judgment reversed.


Jenkins, P. J., and Hill, J., concur.